                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                              4:19CR3102

     vs.
                                                               ORDER
ANTOWYNE L. BUTLER,

                     Defendant.


      Defendant has moved to continue the trial and pretrial motion deadline,
(Filing No. 36), because Defendant and defense counsel need additional time to
fully review the discovery and investigate this case before deciding if pretrial
motions should be filed. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 36), is granted.

      2)       Pretrial motions and briefs shall be filed on or before February 14,
               2020.

      3)       Trial of this case is set to commence before the Honorable Richard
               G. Kopf, Senior United States District Judge, in Courtroom 1, United
               States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on March 16,
               2020, or as soon thereafter as the case may be called, for a duration
               of three (3) trial days. Jury selection will be held at commencement
               of trial.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and the additional time arising as a result of the granting of the
               motion, the time between today’s date and February 14, 2020 shall
               be deemed excludable time in any computation of time under the
               requirements of the Speedy Trial Act, because although counsel
     have been duly diligent, additional time is needed to adequately
     prepare this case for trial and failing to grant additional time might
     result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
     Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

December 27, 2019.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge
